Judgment, Supreme Court, Bronx County (Troy K. Webber, J., on motion; Richard Lee Price, J., at jury trial and sentence), rendered December 10, 2004, convicting defendant of two counts of robbery in the first degree and two counts of criminal possession of a weapon in the fourth degree, and sentencing him, as a second felony offender, to two consecutive terms of 12V2 years concurrent with two concurrent terms of one year, unanimously affirmed.
The verdict was not against the weight of the evidence. There is no basis for disturbing the jury’s determinations concerning credibility.
The motion court properly granted the People’s motion to consolidate the three indictments. The court properly permitted consolidation on the ground of overlapping evidence, pursuant to CPL 200.20 (2) (b). In all three knifepoint robberies, committed within a three-week period, defendant and one or two accomplices accosted lone young men on the same subway platform at the same time of night. While not identical, these highly similar incidents involved a sufficiently unique modus operandi so that the evidence of each was admissible as to the others (see People v Beam, 57 NY2d 241, 250-253 [1982]).
The court also correctly determined that the robberies were properly joined as legally similar pursuant to CPL 200.20 (2) (c), and that defendant failed to make a sufficient showing for a discretionary severance pursuant to CPL 200.20 (3). There was no material variance in the quantity of proof, the evidence was easily segregable in the minds of the jurors, and defendant failed to make a convincing showing that he had important testimony to. give concerning some counts and a strong need to refrain from testifying as to others (see People v Lane, 56 NY2d 1, 8-9 [1982]; People v Streitferdt, 169 AD2d 171, 176 [1991], lv denied 78 NY2d 1015 [1991]; People v Ndeye, 159 AD2d 397 [1990], lv denied 76 NY2d 793 [1990]).
We perceive no basis for reducing the sentence. Concur— Buckley, P.J., Mazzarelli, Gonzalez, Sweeny and Catterson, JJ.